Citation Nr: 0925663	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  08-11 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel







INTRODUCTION

The Veteran had active military service from September 1989 
to September 1993.  The Veteran received the Combat Infantry 
Badge for his participation in active ground combat from 
January 17, 1991, to March 5, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 


FINDINGS OF FACT

1.  The Veteran experienced combat while in service.

2.  Medical evidence links the Veteran's current right knee 
disability to his left knee injury in service.


CONCLUSION OF LAW

Right knee disability was incurred in service.  38 U.S.C.A. § 
1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.303, 3.304, (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Analysis

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Under 38 
U.S.C.A. § 5103A, VA also has certain duties to assist the 
Veteran in his claim.  In this case, the Veteran was afforded 
a VA examination in May 2008 in relation to his claim.  Given 
the favorable outcome detailed below, an assessment of VA's 
duties to notify and assist the Veteran is not necessary.

Factual Background

The Veteran's DD Form 214 indicates that he served from 
September 1989 to September 1993.  He was awarded the Combat 
Infantry Badge during service.  

The Veteran's STRs indicate that he complained of left knee 
pain in July 1992.  He stated that he experienced pain when 
running, climbing stairs, and bending.  On examination, the 
clinician found that the Veteran did not have a limp, 
deformity, or pain while flexing his knee.  In September 1992 
the Veteran indicated that he no longer felt left knee pain.  
Radiological results from September 1992 show that the 
Veteran's left knee was negative for any found disorder.  The 
Veteran did not complain or present musculoskeletal or lower 
extremity abnormalities during his separation examination.

Since service, the Veteran regularly sought treatment at the 
VA Medical Center in Gainesville, Florida.  Treatment reports 
from this period indicate that the Veteran complained of 
infrequent right knee pain with audible creaking.  A physical 
examination report from May 2001 indicates that the Veteran 
presented with good range of motion of both knees with 
bilateral crepitus.  The clinician noted that the Veteran 
indicated that the lateral surface of his right knee was the 
site of the audible creaking.  A radiological examination 
conducted in May 2001 indicated that there was minimal 
narrowing of the joint space medially, compatible with early 
degenerative changes.

In a January 2007 private treatment report, the Veteran 
indicated that he experienced chronic knee pain.  A clinical 
evaluation of his knee was not performed.

The Veteran was afforded a VA examination in May 2008.  He 
described his current symptoms to the examiner as only 
affecting his right knee.  He stated that he had not 
experienced a major injury to his knee and that he had never 
had surgery performed on either knee.  He complained that 
bilateral knee disability onset during service and caused him 
difficulty while climbing ladders.  A radiological report 
regarding the Veteran's right knee indicates that his knee 
displayed mild breaking of the intercondylar eminences 
without other osteoarthritic changes.  A small bone island 
occurred within the proximal right tibia.  After an 
essentially normal physical examination, the examiner opined 
that the Veteran suffered from symptoms relating to 
intermittent lateral hamstring tendinitis of the right knee.  
The examiner did not opine as to whether the Veteran's knee 
disability was related to service.

In a letter dated from April 2008, a doctor from the VA 
clinic in Santa Rosa, California, opined that the Veteran's 
right knee pain and disability was as likely as not caused by 
his service in the infantry.  The doctor stated that the 
Veteran injured his left knee during service and subsequently 
complained of right knee pain.  She referred to the X-ray 
performed on the Veteran's knee in May 2001 and opined that 
it indicates that he had early arthritis in the medial joint 
space of the right knee.  The letter concluded by noting that 
once one knee is injured, the other knee must compensate for 
the disability, causing an eventual bilateral injury.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Given that the service personnel records indicate that the 
Veteran's awards and decorations include, inter alia, the 
Combat Infantry Badge, the Board finds that the provisions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(b) are 
applicable, and it is conceded that the Veteran experienced 
knee trauma in service as he claims.

The Veteran's STRs indicate that he was treated for a left 
knee disability while he was in service.  Since service, the 
Veteran has complained of right knee pain and he has been 
noted to have osteoarthritis in VA treatment reports.  On 
file are radiological reports which indicate that the Veteran 
has a right knee abnormality.  The VA examiner indicated in 
his May 2008 report that the Veteran suffered from 
intermittent lateral hamstring tendinitis of the right knee.  
The doctor from the Santa Rosa VA clinic stated that after 
reviewing the Veteran's knee X-ray, in her opinion he 
suffered from arthritis of the medial joint space of the 
right knee.  She opined further that a unilateral knee 
disability, which was complained of in service, can be the 
direct cause of a bilateral knee disability.  Therefore, the 
Board finds that there is medical evidence suggesting that 
the unilateral knee injury in service caused the Veteran's 
current right knee disability.  That is, the medical evidence 
shows that the Veteran's current right knee disability was 
caused by his in-service left knee injury.  

The evidence is at least in equipoise and therefore supports 
service connection for right knee disability.  38 U.S.C.A. 
§ 5107(b).  The appeal is granted.


ORDER

Service connection for right knee disability is granted.



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


